Citation Nr: 1027255	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  98-08 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for an eye disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from January 1952 to November 
1953.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In December 2001, the Board denied the claim to reopen service 
connection for an eye disorder .  The Veteran appealed this 
denial to the Court of Appeals for Veterans Claims (Court).   In 
November 2002, the Court granted a Joint Motion for Remand filed 
by the parties, which requested that the portion of the December 
2001 decision that denied the claim to reopen service connection 
for an eye disorder be vacated and remanded.  The appeal was 
returned to the Board and, in July 2003 and January 2007, the 
Board remanded the matter for further development.  The case has 
now returned to the Board for further action. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board regrets further delay in this case, but finds that the 
claim must be remanded to ensure compliance with the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence - evidence that is both new and material.  The 
terms "new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA, it is necessary, in most cases 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify the 
requirement that VA must provide a claimant notice of what is 
required to substantiate each element of a service- connection 
claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and of the 
evidence and information that is necessary to establish his or 
her entitlement to the underlying claim for the benefit sought.

The Board, in its January 2007 remand, ordered that the Veteran 
should be provided notice in accordance with the Court's decision 
in Kent.  The Board specified that the notice should include the 
definition of new and material evidence that was in effect prior 
to April 29, 2001.  While the Veteran was mailed a VCAA notice 
letter in November 2009 that included the reasons for the prior 
denial of his claim, the definition of new and material evidence 
provided was the amended definition, now codified at 38 C.F.R. 
§ 3.156(a) (2009) and effective August 29, 2001.  Where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App 268 (1998).  As the November 2009 letter did 
not comply with the Board's January 2007 orders, remand of the 
case is necessary to ensure the Veteran receives complete notice 
under the VCAA, including notice of the previous definition of 
new and material evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Provide the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include the notice specified 
by the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006) with respect to the Veteran's 
claim to reopen service connection for an 
eye disorder.

The notice should tell the Veteran what 
elements of a successful claim were found 
to be lacking in the September 1959 denial 
of that claim and describe what evidence 
would be necessary to substantiate those 
elements required to establish service 
connection that were found insufficient in 
the previous denial.

The notice letter should include the 
definition of new and material evidence 
that was in effect prior to August 29, 
2001: new and material evidence is defined 
as evidence not previously submitted to 
agency decision makers which bears directly 
and substantially upon the specific matter 
under consideration; which is neither 
cumulative nor redundant; and which, by 
itself or in connection with evidence 
previously assembled, is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a) (2001).

2.  The claim should then be readjudicated.  
If the claim remains denied, the AOJ should 
issue a SSOC to the Veteran and his 
representative before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



